Citation Nr: 0410737	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chloracne due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 19971.  
During that time he was in Vietnam and is presumed to have been 
exposed to Agent Orange.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), for which a 70 percent rating is assigned; 
tinnitus, for which a 10 percent rating is assigned; and bilateral 
hearing loss for which a noncompensable rating is assigned.

This appeal to the Board of Veterans Appeals (the Board) is from 
rating action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, UT.  However, for reasons 
which are discussed within the claims file, the RO with 
jurisdiction is now Denver, CO.


REMAND

VA clinical records including fairly recent reports show signs of 
skin lesions and a diagnosis has been made of acne for which the 
veteran has received care.  He has indicated that he is concerned 
that this is the result of Agent Orange exposure.  However, it 
remains unclear whether the veteran now has or in the past has had 
chloracne or other acneform disorder which is consistent with 
chloracne.

The RO has denied his claim primarily on the basis that chloracne 
was not diagnosed in service.

However, the pertinent regulations state that if a veteran was 
exposed (or presumed to have been exposed) to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996); Notice, 64 
Fed. Reg. 59,232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not precluded 
from establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the presumption is 
not the sole method for showing causation, and thereby 
establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the United States Court of Appeals for Veterans Claims' (the 
Court) case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).   In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2003).

It is unclear that the veteran is fully aware of the requirements 
of due process or that all efforts have been undertaken to acquire 
all pertinent records.

Based on the evidence of record, the case must be remanded for the 
following actions:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

He should be requested to provide any clinical records with regard 
to his care for chloracne since service, and VA should assist him 
in obtaining such records which should be added to the claims 
file.  

All VA clinical records for care for dermatological problems since 
service should also be acquired and added to the claims file.

2.  The veteran should be scheduled for a VA dermatological 
evaluation to determine the nature of any current dermatological 
disorder, and specifically, to determine whether he has chloracne 
or acneform disorder compatible or consistent with chloracne.  All 
necessary testing should be accomplished.  All evidence of record 
must be made available to the examiner prior to the assessment of 
the case.

3.  Thereafter the RO should review the claims file to ensure that 
all of the foregoing requested development has been completed.  In 
particular, the RO should review to make sure that all necessary 
VA and private records have been acquired; and review the 
requested examination report and required opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand.  If they are not, the RO should 
implement corrective procedures.  Stegall v. West, 11 Vet. App. 
266 (1998). 

4.  After undertaking any development deemed essential in addition 
to that specified above, the RO should fully readjudicate the 
issue of entitlement to service connection for chloracne using the 
appropriate, pertinent regulations.

5.  If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC). The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is hereby 
notified that failure without good cause shown to report for a 
scheduled VA examination may adversely affect the outcome of his 
claim. 38 C.F.R. § 3.655 (2003).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



